DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see page 6, filed 1 March 2020, with respect to the rejections under 35 USC 103 have been fully considered and are persuasive.  The rejections of claims 1-4, 7-11, and 14-16 have been withdrawn. 
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Applicant’s Attorney David Cho on 15 March 2022.

The application has been amended as follows: 
17. (Canceled)
18. (Canceled)
19. (Canceled)
20. (Canceled)

Election/Restrictions
Claims 1-4 and 7-16 are allowable. Claims 8 and 12-13, previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an allowable claim. Pursuant to the the restriction requirement between inventions I (claims 1-7, 9-11, and 14-16), II (claims 8 and 12-13), and III (claims 17-20), as set forth in the Office action mailed on 29 September 2020 (see interview summary dated 29 September 2020 attached to the Office Action, which confirms that Applicant’s election dated 22 September is the correct version), is hereby withdrawn and claims 8 and 12-13 are hereby rejoined and fully examined for patentability under 37 CFR 1.104 (claims 17-20 have been canceled by Examiner’s Amendment). In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Allowable Subject Matter
Claims 1-4 and 7-16 are allowed.
The following is an examiner’s statement of reasons for allowance: Applicant’s arguments are persuasive.
Examiner notes that US 20020078509 A1 to Williams, US 6272701 B1 to Zafiroglu, and US 20090183314 A1 to Demoss are particularly relevant.  Regarding independent claim 1, the primary reference Williams teaches an adjustable mattress comprising an inner core, top and bottom covers, at least one section around a bending portion of the inner core, and at least one non-stretchable section (see at least Figs. 1-6).  Williams does not teach “a plurality of stretchable sections, each formed of a stretchable material to stretch around a respective bending portion of the inner core as the adjustable mattress bends by adjusting the articulating frame, each of the plurality of stretchable sections extending across the inner core perpendicular to a longitudinal axis between the head and food ends; and at least one non-stretchable section formed of a non-stretchable material adjacent to the plurality of stretchable sections”.  Although Zafiroglu teaches stretchable sections (at least Fig. 2 and [Col. 2 lines 35-45]), the stretchable sections are formed around the edges.  Therefore, the combination of Williams and Zafiroglu fails to teach Applicant’s specific claimed location of the stretchable sections around the bending portions.  Demoss also fails to teach the claimed limitations.  There is no teaching or suggestion in the above cited references or the prior art (see PTO-892) to result in Applicant’s claimed structure.
The dependent claims are allowed for the same reasons. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE SUN whose telephone number is (571)270-7221. The examiner can normally be reached M-F 7:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on (571) 272-6856. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 





/GEORGE SUN/Examiner, Art Unit 3673       

/Peter M. Cuomo/Supervisory Patent Examiner, Art Unit 3673